 1
                                    JS-6
 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11 RICHARD POWELL,                           Case No. 2:18-cv-3437 RGK (PLAx)
12               Plaintiff,                  [PROPOSED] ORDER GRANTING
                                             STIPULATION FOR DISMISSAL OF
13         vs.                               THE ENTIRE ACTION
14
     WEST COAST CUISINE, INC. d/b/a          Complaint Filed: April 24, 2018
15 TILLY’S TACOS; and DOES 1                 Trial Date:      July 9, 2019
     through 10 inclusive,
16
                 Defendants.
17

18

19

20

21

22

23

24

25

26

27

28


                                      [PROPOSED] ORDER
 1         Based on the stipulation of the parties and for good cause shown:
 2         IT IS HEREBY ORDERED that the entire action be dismissed with prejudice,
 3   both sides to bear their own fees and costs.
 4

 5         SO ORDERED.
 6

 7   DATED: April 03, 2019                          _______________________________
 8                                                  United States District Court Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                1
                                        [PROPOSED] ORDER
